UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1682 Name of Registrant: Putnam Voyager Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Voyager Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Voyager Fund Abercrombie & Fitch Company Ticker Security ID: Meeting Date Meeting Status ANF CUSIP9 002896207 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Golden Mgmt For For For 1.2 Elect Edward Limato Mgmt For For For 2 Incentive Compensation Mgmt For For For Performance Plan 3 TO APPROVE THE Mgmt For For For ABERCROMBIE & FITCH CO. 2007 LONG-TERM INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor and Mgmt For For For Authorization of Board Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Burgess Mgmt For For For 1.2 Elect Carol Mills Mgmt For For For 1.3 Elect Colleen Pouliot Mgmt For For For 1.4 Elect Robert Sedgewick Mgmt For For For 1.5 Elect John Warnock Mgmt For For For 2 Amendment to the 2003 Equity Mgmt For Against Against Incentive Plan 3 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For 4 Ratification of Auditor Mgmt For For For Alliance Data System Corp. Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lawrence Benveniste Mgmt For For For 1.2 Elect D. Keith Cobb Mgmt For For For 1.3 Elect Kenneth R. Jensen Mgmt For For For 2 Ratification of Auditor Mgmt For For For American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP9 025816109 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Akerson Mgmt For For For 1.2 Elect Charlene Barshefsky Mgmt For For For 1.3 Elect Ursula Burns Mgmt For For For 1.4 Elect Kenneth Chenault Mgmt For For For 1.5 Elect Peter Chernin Mgmt For For For 1.6 Elect Vernon Jordan, Jr. Mgmt For For For 1.7 Elect Jan Leschly Mgmt For For For 1.8 Elect Richard Levin Mgmt For For For 1.9 Elect Richard McGinn Mgmt For For For 1.10 Elect Edward Miller Mgmt For For For 1.11 Elect Frank Popoff Mgmt For For For 1.12 Elect Steven Reinemund Mgmt For For For 1.13 Elect Robert Walter Mgmt For For For 1.14 Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING FOR DIRECTORS. American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marshall Cohen Mgmt For For For 1.2 Elect Martin Feldstein Mgmt For For For 1.3 Elect Ellen Futter Mgmt For For For 1.4 Elect Stephen Hammerman Mgmt For For For 1.5 Elect Richard Holbrooke Mgmt For For For 1.6 Elect Fred Langhammer Mgmt For For For 1.7 Elect George Miles, Jr. Mgmt For For For 1.8 Elect Morris Offit Mgmt For For For 1.9 Elect James Orr, III Mgmt For For For 1.10 Elect Virginia Rometty Mgmt For For For 1.11 Elect Martin Sullivan Mgmt For For For 1.12 Elect Michael Sutton Mgmt For For For 1.13 Elect Edmund Tse Mgmt For For For 1.14 Elect Robert Willumstad Mgmt For For For 1.15 Elect Frank Zarb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Stock Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE- BASED STOCK OPTIONS. Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stanley Clark Mgmt For For For 1.2 Elect Andrew Lietz Mgmt For For For 1.3 Elect Martin Loeffler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE INCREASE IN Mgmt For For For THE NUMBER OF AUTHORIZED SHARES. Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Arthur Levinson Mgmt For For For 1.6 Elect Eric Schmidt, PhD Mgmt For For For 1.7 Elect Jerome York Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. 4 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE 1 OPTION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Option Dating Policies 7 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Performance 8 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Reporting 9 Shareholder Proposal Regarding ShrHoldr Against Against For Equity Retention 10 Shareholder Proposal Regarding ShrHoldr Against Against For Electronic Waste 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Armacost Mgmt For For For 1.2 Elect Robert Brust Mgmt For For For 1.3 Elect Deborah Coleman Mgmt For For For 1.4 Elect Philip Gerdine Mgmt For For For 1.5 Elect Thomas Iannotti Mgmt For For For 1.6 Elect Charles Liu Mgmt For For For 1.7 Elect James Morgan Mgmt For For For 1.8 Elect Gerhard Parker Mgmt For For For 1.9 Elect Willem Roelandts Mgmt For For For 1.10 Elect Michael Splinter Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEES STOCK PURCHASE PLAN. 4 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 5 Ratification of Auditor Mgmt For For For Automatic Data Processing Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gregory Brenneman Mgmt For For For 1.2 Elect Leslie Brun Mgmt For For For 1.3 Elect Gary Butler Mgmt For For For 1.4 Elect Leon Cooperman Mgmt For For For 1.5 Elect R. Glenn Hubbard Mgmt For For For 1.6 Elect John Jones Mgmt For For For 1.7 Elect Ann Jordan Mgmt For For For 1.8 Elect Frederic Malek Mgmt For For For 1.9 Elect Henry Taub Mgmt For For For 1.10 Elect Arthur Weinbach Mgmt For For For 2 Amended and Restated Executive Mgmt For For For Incentive Compensation 3 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce Downey Mgmt For Withhold Against 1.2 Elect Paul Bisaro Mgmt For Withhold Against 1.3 Elect George Stephan Mgmt For Withhold Against 1.4 Elect Harold Chefitz Mgmt For Withhold Against 1.5 Elect Richard Frankovic Mgmt For Withhold Against 1.6 Elect Peter Seaver Mgmt For Withhold Against 1.7 Elect James Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Stock and Incentive Award Mgmt For Against Against Plan 4 2007 Executive Officer Incentive Mgmt For For For Plan Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce L. Downey Mgmt For Withhold Against 1.2 Elect Paul M. Bisaro Mgmt For Withhold Against 1.3 Elect George P. Stephan Mgmt For Withhold Against 1.4 Elect Harold N. Chefitz Mgmt For Withhold Against 1.5 Elect Richard R. Frankovic Mgmt For Withhold Against 1.6 Elect Peter R. Seaver Mgmt For Withhold Against 1.7 Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Cayne Mgmt For For For 1.2 Elect Henry Bienen Mgmt For For For 1.3 Elect Carl Glickman Mgmt For For For 1.4 Elect Michael Goldstein Mgmt For Withhold Against 1.5 Elect Alan Greenberg Mgmt For For For 1.6 Elect Donald Harrington Mgmt For For For 1.7 Elect Frank Nickell Mgmt For For For 1.8 Elect Paul Novelly Mgmt For For For 1.9 Elect Frederic Salerno Mgmt For Withhold Against 1.10 Elect Alan Schwartz Mgmt For For For 1.11 Elect Warren Spector Mgmt For For For 1.12 Elect Vincent Tese Mgmt For Withhold Against 1.13 Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claire Fraser-Liggett Mgmt For For For 1.2 Elect Henry Becton, Jr. Mgmt For For For 1.3 Elect Edward DeGraan Mgmt For For For 1.4 Elect Adel Mahmoud Mgmt For For For 1.5 Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Warren Buffett Mgmt For For For 1.2 Elect Charles Munger Mgmt For For For 1.3 Elect Howard G. Buffett Mgmt For For For 1.4 Elect Susan Decker Mgmt For For For 1.5 Elect William Gates III Mgmt For For For 1.6 Elect David Gottesman Mgmt For For For 1.7 Elect Charlotte Guyman Mgmt For For For 1.8 Elect Donald R. Keough Mgmt For For For 1.9 Elect Thomas Murphy Mgmt For For For 1.10 Elect Ronald Olson Mgmt For For For 1.11 Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Foreign Investment Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald James Mgmt For For For 1.2 Elect Elliot Kaplan Mgmt For For For 1.3 Elect Matthew Paull Mgmt For For For 1.4 Elect James Press Mgmt For For For 1.5 Elect Richard Schulze Mgmt For For For 1.6 Elect Mary Tolan Mgmt For For For 1.7 Elect Hatim Tyabji Mgmt For For For 1.8 Elect Rogelio Rebolledo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Omnibus Mgmt For For For Stock and Incentive Plan Blackrock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP9 09247X101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Albertini Mgmt For For For 1.2 Elect Dennis Dammerman Mgmt For For For 1.3 Elect William Demchak Mgmt For For For 1.4 Elect David Komansky Mgmt For For For 1.5 Elect James Rohr Mgmt For For For 1.6 Elect Ralph Schlosstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. NANULA 10 ELECTION OF DIRECTOR: Mgmt For For For ROZANNE L. RIDGWAY 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 14 DEVELOP AND ADOPT HUMAN ShrHoldr Against Against For RIGHTS POLICIES. 15 PREPARE A REPORT ON ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS. 16 PREPARE A REPORT ON ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. 17 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN. 18 SUBJECT RIGHTS PLANS TO ShrHoldr Against Against For SHAREHOLDER VOTE. 19 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION DISCUSSION AND ANALYSIS. 20 ADOPT A POLICY ON ShrHoldr Against Against For PERFORMANCE-BASED STOCK OPTIONS. 21 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Ronald Dietz Mgmt For For For 1.2 Elect Lewis Hay, III Mgmt For For For 1.3 Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Finn Mgmt For For For 1.2 Elect David Raisbeck Mgmt For For For 1.3 Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Blum Mgmt For For For 1.2 Elect Patrice Marie Daniels Mgmt For For For 1.3 Elect Thomas Daschle Mgmt For For For 1.4 Elect Curtis Feeny Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Michael Kantor Mgmt For For For 1.7 Elect Frederic Malek Mgmt For For For 1.8 Elect Robert Sulentic Mgmt For For For 1.9 Elect Jane Su Mgmt For For For 1.10 Elect Brett White Mgmt For For For 1.11 Elect Gary Wilson Mgmt For For For 1.12 Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE EXECUTIVE Mgmt For For For INCENTIVE PLAN Chicago Mercantile Exchange Holdings Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 167760107 04/04/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For TNA NA 2 Right to Adjourn Meeting Mgmt For TNA NA Chicago Mercantile Exchange Holdings Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 167760107 04/25/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Craig Donohue Mgmt For TNA NA 1.2 Elect Terrence Duffy Mgmt For TNA NA 1.3 Elect Daniel Glickman Mgmt For TNA NA 1.4 Elect William Miller, II Mgmt For TNA NA 1.5 Elect James Oliff Mgmt For TNA NA 1.6 Elect John Sandner Mgmt For TNA NA 1.7 Elect Terry Savage Mgmt For TNA NA 2 Amendment to the Amended and Mgmt For TNA NA Restated Omnibus Stock Plan 3 Amendment to the Annual Incentive Mgmt For TNA NA Plan 4 Ratification of Auditor Mgmt For TNA NA Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carol Bartz Mgmt For For For 1.2 Elect M. Michele Burns Mgmt For For For 1.3 Elect Michael Capellas Mgmt For For For 1.4 Elect Larry Carter Mgmt For For For 1.5 Elect John Chambers Mgmt For For For 1.6 Elect John Hennessy Mgmt For For For 1.7 Elect Richard Kovacevich Mgmt For For For 1.8 Elect Roderick McGeary Mgmt For For For 1.9 Elect Steven West Mgmt For For For 1.10 Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.T. Mgmt For For For CAHILL 2 ELECTION OF DIRECTOR: J.K. Mgmt For For For CONWAY 3 ELECTION OF DIRECTOR: E.M. Mgmt For For For HANCOCK 4 ELECTION OF DIRECTOR: D.W. Mgmt For For For JOHNSON 5 ELECTION OF DIRECTOR: R.J. Mgmt For For For KOGAN 6 ELECTION OF DIRECTOR: D.E. Mgmt For For For LEWIS 7 ELECTION OF DIRECTOR: R. Mgmt For For For MARK 8 ELECTION OF DIRECTOR: J.P. Mgmt For For For REINHARD 9 Ratification of Auditor Mgmt For For For 10 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 11 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION Commerce Bancorp Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vernon Hill, II Mgmt For Withhold Against 1.2 Elect Jack Bershad Mgmt For Withhold Against 1.3 Elect Joseph Buckelew Mgmt For Withhold Against 1.4 Elect Donald DiFrancesco Mgmt For Withhold Against 1.5 Elect Nicholas Giordano Mgmt For Withhold Against 1.6 Elect Morton Kerr Mgmt For Withhold Against 1.7 Elect Steven Lewis Mgmt For Withhold Against 1.8 Elect John Lloyd Mgmt For Withhold Against 1.9 Elect George Norcross, III Mgmt For Withhold Against 1.10 Elect Daniel Ragone Mgmt For Withhold Against 1.11 Elect William Schwartz, Jr. Mgmt For Withhold Against 1.12 Elect Joseph Tarquini, Jr. Mgmt For Withhold Against 1.13 Elect Joseph Vassalluzzo Mgmt For Withhold Against Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Henry Cisneros Mgmt For For For 1.2 Elect Robert Donato Mgmt For For For 1.3 Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 03/15/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Shares Mgmt For TNA NA 2 Approval of the Merger Agreement Mgmt For TNA NA 3 Right to Adjourn Meeting Mgmt For TNA NA Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Rales Mgmt For Withhold Against 1.2 Elect John Schwieters Mgmt For Withhold Against 1.3 Elect Alan Spoon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 TO APPROVE THE 2007 STOCK Mgmt For For For INCENTIVE PLAN. 5 TO APPROVE THE 2007 Mgmt For For For EXECUTIVE CASH INCENTIVE COMPENSATION PLAN. 6 Amendment to Executive Deferred Mgmt For For For Incentive Program 7 Shareholder Proposal Regarding ShrHoldr Against Against For Senior Executive Equity Compensation Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Carty Mgmt For Withhold Against 1.2 Elect Michael Dell Mgmt For For For 1.3 Elect William Gray, III Mgmt For For For 1.4 Elect Sallie Krawcheck Mgmt For For For 1.5 Elect Alan Lafley Mgmt For For For 1.6 Elect Judy Lewent Mgmt For For For 1.7 Elect Klaus Luft Mgmt For For For 1.8 Elect Alex Mandl Mgmt For For For 1.9 Elect Michael Miles Mgmt For For For 1.10 Elect Samuel Nunn, Jr. Mgmt For For For 1.11 Elect Kevin Rollins Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITOR 3 GLOBAL HUMAN RIGHTS ShrHoldr Against Against For STANDARD 4 DECLARATION OF DIVIDEND ShrHoldr Against Against For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Ferguson Mgmt For For For 1.2 Elect David Gavrin Mgmt For For For 1.3 Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Alden Mgmt For For For 1.2 Elect Christopher Coughlin Mgmt For For For 1.3 Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. E Trade Financial Corp. Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP9 269246104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald Fisher Mgmt For For For 1.2 Elect George Hayter Mgmt For For For 1.3 Elect R. Jarrett Lilien Mgmt For For For 1.4 Elect Donna Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Bourguignon Mgmt For For For 1.2 Elect Thomas Tierney Mgmt For For For 1.3 Elect Margaret Whitman Mgmt For For For 2 Amendment to the 1999 Global Mgmt For Against Against Equity Incentive Plan 3 Amendment to 1998 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect John Egan Mgmt For For For 1.3 Elect David Strohm Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2003 Stock Plan Mgmt For Against Against 4 Amendment to 1989 Employee Mgmt For For For Stock Purchase Plan 5 Declassification of the board Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against For Against the Creation of an Independent Audit Committee 7 Shareholder Proposal Regarding Mgmt Against For Against Majority Voting for Directors 8 Shareholder Proposal Regarding ShrHoldr Against Against For the Adoption of Simple Majority Voting 9 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Alcorn Mgmt For For For 1.2 Elect Charles Crisp Mgmt For For For 1.3 Elect Mark Papa Mgmt For For For 1.4 Elect Edmund Segner, III Mgmt For For For 1.5 Elect William Stevens Mgmt For For For 1.6 Elect H. Leighton Steward Mgmt For For For 1.7 Elect Donald Textor Mgmt For For For 1.8 Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Clendenin Mgmt For For For 1.2 Elect A. William Dahlberg Mgmt For For For 1.3 Elect Robert Daleo Mgmt For Withhold Against 1.4 Elect L. Phillip Humann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Expediators International Of Washington Ticker Security ID: Meeting Date Meeting Status EXPD CUSIP9 302130109 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Peter Rose Mgmt For For For 1.2 Elect James Wang Mgmt For For For 1.3 Elect R. Jordan Gates Mgmt For For For 1.4 Elect James Casey Mgmt For For For 1.5 Elect Dan Kourkoumelis Mgmt For For For 1.6 Elect Michael Malone Mgmt For For For 1.7 Elect John Meisenbach Mgmt For For For 2 2007 Stock Option Plan Mgmt For For For 3 APPROVAL OF THE AMENDMENT Mgmt For For For TO THE 2 PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Equal Employment Opportunities Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Benanav Mgmt For For For 1.2 Elect Frank Borelli Mgmt For For For 1.3 Elect Maura Breen Mgmt For For For 1.4 Elect Nicholas LaHowchic Mgmt For For For 1.5 Elect Thomas Mac Mahon Mgmt For For For 1.6 Elect Woodrow Myers, Jr. Mgmt For For For 1.7 Elect John Parker, Jr. Mgmt For For For 1.8 Elect George Paz Mgmt For For For 1.9 Elect Samuel Skinner Mgmt For For For 1.10 Elect Seymour Sternberg Mgmt For For For 1.11 Elect Barrett Toan Mgmt For For For 1.12 Elect Howard Waltman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genentech, Inc. Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Herbert Boyer Mgmt For For For 1.2 Elect William Burns Mgmt For For For 1.3 Elect Erich Hunziker Mgmt For For For 1.4 Elect Jonathan Knowles Mgmt For For For 1.5 Elect Arthur Levinson Mgmt For For For 1.6 Elect Debra Reed Mgmt For For For 1.7 Elect Charles Sanders Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 13 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PAY-FOR- SUPERIOR-PERFORMANCE STANDARD 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eric Schmidt Mgmt For Withhold Against 1.2 Elect Sergey Brin Mgmt For Withhold Against 1.3 Elect Larry Page Mgmt For Withhold Against 1.4 Elect L. John Doerr Mgmt For Withhold Against 1.5 Elect John Hennessy Mgmt For Withhold Against 1.6 Elect Arthur Levinson Mgmt For Withhold Against 1.7 Elect Ann Mather Mgmt For Withhold Against 1.8 Elect Paul Otellini Mgmt For Withhold Against 1.9 Elect K. Shriram Mgmt For Withhold Against 1.10 Elect Shirley Tilghman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 APPROVAL OF GOOGLE S Mgmt For For For EXECUTIVE BONUS PLAN. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Free Access to the Internet Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barry Allen Mgmt For For For 1.2 Elect Richard Beattie Mgmt For For For 1.3 Elect Judson Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO Jetblue Airways Corp. Ticker Security ID: Meeting Date Meeting Status JBLU CUSIP9 477143101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Barger Mgmt For For For 1.2 Elect David Checketts Mgmt For For For 1.3 Elect Virginia Gambale Mgmt For For For 1.4 Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Coleman Mgmt For Withhold Against 1.2 Elect James Cullen Mgmt For Withhold Against 1.3 Elect Michael Johns Mgmt For Withhold Against 1.4 Elect Arnold Langbo Mgmt For Withhold Against 1.5 Elect Susan Lindquist Mgmt For Withhold Against 1.6 Elect Leo Mullin Mgmt For Withhold Against 1.7 Elect Christine Poon Mgmt For Withhold Against 1.8 Elect Charles Prince Mgmt For Withhold Against 1.9 Elect Steven Reinemund Mgmt For Withhold Against 1.10 Elect David Satcher Mgmt For Withhold Against 1.11 Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN Kohls Corp. Ticker Security ID: Meeting Date Meeting Status KSS CUSIP9 500255104 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Burd Mgmt For For For 1.2 Elect Wayne Embry Mgmt For For For 1.3 Elect James Ericson Mgmt For For For 1.4 Elect John Herma Mgmt For For For 1.5 Elect William Kellogg Mgmt For For For 1.6 Elect Kevin Mansell Mgmt For For For 1.7 Elect R. Lawrence Montgomery Mgmt For For For 1.8 Elect Frank Sica Mgmt For For For 1.9 Elect Peter Sommerhauser Mgmt For For For 1.10 Elect Stephen Watson Mgmt For For For 1.11 Elect R. Elton White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 MANAGEMENT PROPOSAL TO Mgmt For For For AMEND OUR 2 COMPENSATION PLAN. 4 MANAGEMENT PROPOSAL TO Mgmt For For For APPROVE OUR EXECUTIVE BONUS PLAN. 5 Amendment to Articles of Mgmt For For For Incorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Strianese Mgmt For For For 1.2 Elect Claude Canizares Mgmt For For For 1.3 Elect Thomas Corcoran Mgmt For For For 1.4 Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lam Research Corp. Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP9 512807108 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James P. Bagley Mgmt For For For 1.2 Elect David G. Arscott Mgmt For For For 1.3 Elect Robert M. Berdahl Mgmt For For For 1.4 Elect Richard J. Elkus, Jr. Mgmt For For For 1.5 Elect Jack R. Harris Mgmt For For For 1.6 Elect Grant M. Inman Mgmt For For For 1.7 Elect Catherine P. Lego Mgmt For For For 1.8 Elect Stephen G. Newberry Mgmt For For For 1.9 Elect Seiichi Watanabe Mgmt For For For 1.10 Elect Patricia S. Wolpert Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For AMENDMENT TO THE LAM 2004 EXECUTIVE INCENTIVE PLAN. 3 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF THE LAM 2007 STOCK INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sheldon Adelson Mgmt For For For 1.2 Elect Irwin Chafetz Mgmt For For For 1.3 Elect James Purcell Mgmt For For For 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M104 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE INCENTIVE PLAN Mgmt For For For PROPOSAL 2.1 Elect Robert Bennett Mgmt For For For 2.2 Elect Paul Gould Mgmt For For For 2.3 Elect John Malone Mgmt For For For 3 THE AUDITORS RATIFICATION Mgmt For For For PROPOSAL Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Bernauer Mgmt For For For 1.2 Elect Leonard Berry Mgmt For For For 1.3 Elect Dawn Hudson Mgmt For For For 1.4 Elect Robert Niblock Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Minimum Share Ownership 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. 6 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING ANNUAL ELECTION OF EACH DIRECTOR. 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE SEVERANCE AGREEMENTS. 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION PLAN. McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHPGP CUSIP9 580645109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Pedro Aspe Mgmt For For For 1.2 Elect Robert McGraw Mgmt For For For 1.3 Elect Hilda Ochoa-Brillembourg Mgmt For For For 1.4 Elect Edward Rust, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Barker, Jr. Mgmt For For For 1.2 Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Medtronic Inc Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard H. Anderson Mgmt For For For 1.2 Elect Michael Bonsignore Mgmt For For For 1.3 Elect Robert Pozen Mgmt For For For 1.4 Elect Gordon Sprenger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Director Elections Microchip Technology Inc Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/18/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steve Sanghi Mgmt For For For 1.2 Elect Albert J. Hugo-Martinez Mgmt For For For 1.3 Elect L. B. Day Mgmt For For For 1.4 Elect Matthew W. Chapman Mgmt For For For 1.5 Elect Wade F. Meyercord Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Executive Management Incentive Mgmt For For For Compensation Plan 4 Ratification of Auditor Mgmt For For For Moodys Corp. Ticker Security ID: Meeting Date Meeting Status MCO CUSIP9 615369105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Basil Anderson Mgmt For For For 1.2 Elect Raymond McDaniel, Jr. Mgmt For For For 2 Amendment to 2001 Key Mgmt For For For Employees' Stock Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ROY J. BOSTOCK Mgmt For For For 2 ELECT ERSKINE B. BOWLES Mgmt For For For 3 ELECT HOWARD J. DAVIES Mgmt For For For 4 ELECT C. ROBERT KIDDER Mgmt For For For 5 ELECT JOHN J. MACK Mgmt For For For 6 ELECT DONALD T. NICOLAISEN Mgmt For For For 7 ELECT CHARLES H. NOSKI Mgmt For For For 8 ELECT HUTHAM S. OLAYAN Mgmt For For For 9 ELECT CHARLES E. PHILLIPS, Mgmt For For For JR. 10 ELECT O. GRIFFITH SEXTON Mgmt For For For 11 ELECT LAURA D. TYSON Mgmt For For For 12 ELECT KLAUS ZUMWINKEL Mgmt For For For 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 TO APPROVE THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SIMPLE MAJORITY VOTE 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 04/26/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Approve the appropriation of Mgmt For TNA NA available earnings dividend for 2006 6 Grant discharge of the Board of Mgmt For TNA NA Directors 7 Re-elect Mr. Stig Erikkson as a Mgmt For TNA NA Member of the Board of Directors 8 Re-elect Mr. Antoine firmenich as a Mgmt For TNA NA Member of the Board of Directors 9 Re-elect Mr. Robert Lilja as a Mgmt For TNA NA Member of the Board of Directors 10 Re-elect Mr. Jane Royston as a Mgmt For TNA NA Member of the Board of Directors 11 Re-elect Mr. Domenico Scala as a Mgmt For TNA NA Member of the Board of Directors 12 Re-elect Mr. Rolf Soiron as a Mgmt For TNA NA Member of the Board of Directors 13 Re-elect Mr. Ernst Zaengerle as a Mgmt For TNA NA Member of the Board of Directors 14 Elect Rolf Watter Mgmt For TNA NA 15 Re-elect KPMG AG as the Auditors Mgmt For TNA NA and the Group Auditors NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Manuel Johnson Mgmt For For For 1.2 Elect David Preiser Mgmt For For For 1.3 Elect Paul Whetsell Mgmt For For For 1.4 Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Wren Mgmt For For For 1.2 Elect Bruce Crawford Mgmt For For For 1.3 Elect Robert Clark Mgmt For For For 1.4 Elect Leonard Coleman, Jr. Mgmt For For For 1.5 Elect Errol Cook Mgmt For For For 1.6 Elect Susan Denison Mgmt For For For 1.7 Elect Michael Henning Mgmt For For For 1.8 Elect John Murphy Mgmt For For For 1.9 Elect John Purcell Mgmt For For For 1.10 Elect Linda Johnson Rice Mgmt For For For 1.11 Elect Gary Roubos Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For OUR INDEPENDENT AUDITORS FOR 2007 3 APPROVAL OF THE 2007 Mgmt For For For INCENTIVE AWARD PLAN Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For For For 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For Withhold Against 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert J. Kohlhepp Mgmt For For For 1.2 Elect Giulio Mazzalupi Mgmt For For For 1.3 Elect Klaus-Peter Muller Mgmt For For For 1.4 Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Paychex Inc Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP9 704326107 10/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: B. Mgmt For For For THOMAS GOLISANO 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For J.S. FLASCHEN 3 ELECTION OF DIRECTOR: Mgmt For For For PHILLIP HORSLEY 4 ELECTION OF DIRECTOR: Mgmt For For For GRANT M. INMAN 5 ELECTION OF DIRECTOR: Mgmt For For For PAMELA A. JOSEPH 6 ELECTION OF DIRECTOR: Mgmt For For For JONATHAN J. JUDGE 7 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH M. TUCCI Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Qualcomm Inc Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For Withhold Against 1.2 Elect Raymond Dittamore Mgmt For Withhold Against 1.3 Elect Irwin Mark Jacobs Mgmt For Withhold Against 1.4 Elect Sherry Lansing Mgmt For Withhold Against 1.5 Elect Peter Sacerdote Mgmt For Withhold Against 1.6 Elect Marc Stern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Red Hat Inc Ticker Security ID: Meeting Date Meeting Status RHAT CUSIP9 756577102 08/17/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Steve Albrecht Mgmt For For For 1.2 Elect Marye Fox, Ph.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE COMPANY'S Mgmt For Against Against 2006 PERFORMANCE COMPENSATION PLAN. 4 Amendment to the 2004 Long-term Mgmt For Against Against Incentive Plan Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Bush Mgmt For For For 1.2 Elect Norman Ferber Mgmt For For For 2 Ratification of Auditor Mgmt For For For Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kimsey Mgmt For For For 1.2 Elect Gert Munthe Mgmt For For For 1.3 Elect Thomas Pritzker Mgmt For For For 1.4 Elect Bernt Reitan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Saint Jude Medical Income Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Rocca Mgmt For For For 1.2 Elect Stephan Widensohler Mgmt For For For 2 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2007 STOCK INCENTIVE PLAN. 3 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Arthur Anton Mgmt For For For 1.2 Elect James Boland Mgmt For For For 1.3 Elect Christopher Connor Mgmt For For For 1.4 Elect Daniel Evans Mgmt For For For 1.5 Elect David Hodnik Mgmt For For For 1.6 Elect Susan Kropf Mgmt For For For 1.7 Elect Robert Mahoney Mgmt For For For 1.8 Elect Gary McCullough Mgmt For For For 1.9 Elect A. Malachi Mixon, III Mgmt For For For 1.10 Elect Curtis Moll Mgmt For For For 1.11 Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLMPRA CUSIP9 78442P106 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ann Bates Mgmt For For For 1.2 Elect Charles Daley Mgmt For For For 1.3 Elect William Diefenderfer III Mgmt For For For 1.4 Elect Thomas Fitzpatrick Mgmt For For For 1.5 Elect Diane Gilleland Mgmt For For For 1.6 Elect Earl Goode Mgmt For For For 1.7 Elect Ronald Hunt Mgmt For For For 1.8 Elect Benjamin Lambert III Mgmt For For For 1.9 Elect Albert Lord Mgmt For For For 1.10 Elect Barry Munitz Mgmt For For For 1.11 Elect A. Alexander Porter, Jr. Mgmt For For For 1.12 Elect Wolfgang Schoellkopf Mgmt For For For 1.13 Elect Steven Shapiro Mgmt For For For 1.14 Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Basil Anderson Mgmt For For For 1.2 Elect Arthur Blank Mgmt For Withhold Against 1.3 Elect Mary Elizabeth Burton Mgmt For For For 1.4 Elect Gary Crittenden Mgmt For For For 1.5 Elect Rowland Moriarty Mgmt For For For 1.6 Elect Robert Nakasone Mgmt For For For 1.7 Elect Ronald Sargent Mgmt For For For 1.8 Elect Martin Trust Mgmt For For For 1.9 Elect Vijay Vishwanath Mgmt For For For 1.10 Elect Paul Walsh Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Ratification of Auditor Mgmt For For For 4 TO ACT ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL ON SIMPLE MAJORITY VOTING. Starbucks Corp. Ticker Security ID: Meeting Date Meeting Status SBUX CUSIP9 855244109 03/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Schultz Mgmt For For For 1.2 Elect Barbara Bass Mgmt For For For 1.3 Elect Howard Behar Mgmt For For For 1.4 Elect William Bradley Mgmt For For For 1.5 Elect James Donald Mgmt For For For 1.6 Elect Mellody Hobson Mgmt For For For 1.7 Elect Olden Lee Mgmt For For For 1.8 Elect James Shennan, Jr. Mgmt For For For 1.9 Elect Javier Teruel Mgmt For For For 1.10 Elect Myron Ullman, III Mgmt For For For 1.11 Elect Craig Weatherup Mgmt For For For 2 Executive Management Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect David Mahoney Mgmt For For For 1.4 Elect Robert Miller Mgmt For Withhold Against 1.5 Elect George Reyes Mgmt For For For 1.6 Elect David Roux Mgmt For For For 1.7 Elect Daniel Schulman Mgmt For For For 1.8 Elect John Thompson Mgmt For For For 1.9 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Bernard Mgmt For For For 1.2 Elect James Brady Mgmt For For For 1.3 Elect J. Alfred Broaddus, Jr. Mgmt For For For 1.4 Elect Donald Hebb, Jr. Mgmt For For For 1.5 Elect James Kennedy Mgmt For For For 1.6 Elect Brian Rogers Mgmt For For For 1.7 Elect Dr. Alfred Sommer Mgmt For For For 1.8 Elect Dwight Taylor Mgmt For For For 1.9 Elect Anne Whittemore Mgmt For For For 2 APPROVAL OF THE 2007 NON- Mgmt For For For EMPLOYEE DIRECTOR EQUITY PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 10/05/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Chairman's Fees (Eli Hurvitz) Mgmt For For For 2 Vice Chairman's Fees (Phillip Frost) Mgmt For For For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dinyar Devitre Mgmt For For For 1.2 Elect Betsy Holden Mgmt For For For 1.3 Elect Christina Gold Mgmt For For For 2 APPROVAL OF THE WESTERN Mgmt For For For UNION COMPANY 2006 LONG- TERM INCENTIVE PLAN 3 Senior Executive Annual Incentive Mgmt For For For Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For AUDITORS United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect George David Mgmt For For For 1.3 Elect John Faraci Mgmt For For For 1.4 Elect Jean-Pierre Garnier Mgmt For For For 1.5 Elect Jamie Gorelick Mgmt For For For 1.6 Elect Charles Lee Mgmt For For For 1.7 Elect Richard McCormick Mgmt For For For 1.8 Elect Harold McGraw III Mgmt For For For 1.9 Elect Richard Myers Mgmt For For For 1.10 Elect Frank Popoff Mgmt For For For 1.11 Elect H. Patrick Swygert Mgmt For For For 1.12 Elect André Villeneuve Mgmt For For For 1.13 Elect Harold Wagner Mgmt For For For 1.14 Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 2007 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For DIRECTOR TERM LIMITS 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For FOREIGN MILITARY SALES 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For POLITICAL CONTRIBUTIONS 6 SHAREOWNER PROPOSAL: ShrHoldr Against Against For ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION 7 SHAREOWNER PROPOSAL: PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE Unitedhealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Ballard, Jr. Mgmt For For For 1.2 Elect Richard Burke Mgmt For For For 1.3 Elect Stephen Hemsley Mgmt For For For 1.4 Elect Robert Darretta Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Repeal of Classified Board Mgmt For For For 4 Amendment to Supermajority Mgmt For For For Requirement 5 Amendment to Supermajority Mgmt For For For Requirement 6 ADOPTION OF RESTATED Mgmt For For For ARTICLES OF INCORPORATION 7 Ratification of Auditor Mgmt For For For 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE- VESTING SHARES 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Ex 11 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Access Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ruben Escobedo Mgmt For For For 1.2 Elect Bob Marbut Mgmt For For For 1.3 Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Supplemental Exutive Retirement Plan Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sheila Burke Mgmt For For For 1.2 Elect Victor Liss Mgmt For For For 1.3 Elect Jane Pisano Mgmt For For For 1.4 Elect George Schaefer, Jr. Mgmt For For For 1.5 Elect Jackie Ward Mgmt For Withhold Against 1.6 Elect John Zuccotti Mgmt For Withhold Against 2 Majority Voting for the Election of Mgmt For For For Directors 3 Ratification of Auditor Mgmt For For For Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against S. CHEN. 2 ELECTION OF DIRECTOR: LLOYD Mgmt For Against Against H. DEAN. 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN E. ENGEL. 4 ELECTION OF DIRECTOR: Mgmt For Against Against ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT L. JOSS. 6 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD M. KOVACEVICH. 7 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. MCCORMICK. 8 ELECTION OF DIRECTOR: Mgmt For Against Against CYNTHIA H. MILLIGAN. 9 ELECTION OF DIRECTOR: Mgmt For Against Against NICHOLAS G. MOORE. 10 ELECTION OF DIRECTOR: PHILIP Mgmt For Against Against J. QUIGLEY. 11 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD B. RICE. 12 ELECTION OF DIRECTOR: Mgmt For Against Against JUDITH M. RUNSTAD. 13 ELECTION OF DIRECTOR: Mgmt For Against Against STEPHEN W. SANGER. 14 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN G. SWENSON. 15 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against G. STUMPF. 16 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL W. WRIGHT. 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal to Separate ShrHoldr Against For Against Board Chairman and CEO 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 20 Shareholder Proposal Limiting ShrHoldr Against Against For Supplemental Executive Retirement Plan 21 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Home Mortgages 22 Shareholder Proposal Requesting ShrHoldr Against Against For Report on Emissions Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brian Mulroney Mgmt For Withhold Against 1.2 Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Dorman Mgmt For For For 1.2 Elect Massimo Ferragamo Mgmt For For For 1.3 Elect J. David Grissom Mgmt For For For 1.4 Elect Bonnie Hill Mgmt For For For 1.5 Elect Robert Holland, Jr. Mgmt For For For 1.6 Elect Kenneth Langone Mgmt For For For 1.7 Elect Jonathan Linen Mgmt For For For 1.8 Elect Thomas Nelson Mgmt For For For 1.9 Elect David Novak Mgmt For For For 1.10 Elect Thomas Ryan Mgmt For For For 1.11 Elect Jackie Trujillo Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote to Ratify Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 6 Shareholder Proposal Regarding ShrHoldr Against Against For Future Severance Aggreements 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SUSTAINABLE FISH ( OF PROXY) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Voyager Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
